DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16781543, attorney docket ESA-P10001 is a continuation of PCT/KR2018/008914, filed 08/06/2018 and claims foreign priority to 10-2017-0099202, filed 08/04/2017 and to 10-2018-0091377, filed 08/06/2018 assigned to Korea Polytechnic University Industry Academic. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
The side electrode generation portions formed on an edge of a conductive mold on first sides of the rod generation holes must be shown or the feature(s) canceled from the claims.  
Nanorods and side electrodes formed by performing primary etching on the conductive mold leaving a conductive substrate base connecting the former nanorods and the marked side electrode generation portions must be shown or the features canceled from the claims.  
Insulating material filling portions that fill portions etched at the conductive mold etching step must be shown or the feature(s) canceled from the claim(s).  
a dummy substrate bonded to a surface on which the lower electrodes are formed must be shown or the features canceled from the claims.  
A rod generation hole portion of the conductive mold recited in claim 5 must be shown or the features canceled from the claims.

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a side electrode generation portion marking step of marking side electrode generation portions on an edge of a conductive mold on first sides of the rod generation holes” 
It is not clear how “marking” is accomplished.
It is not clear what “edge” is being marked.  It appears the top surface of the substrate is being marked.
Claim 1 recites “a surface on which the lower electrodes are formed” it is not clear what element’s surface is being claimed.
Claim 1 recites the limitation he former nanorods" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites, “wherein the conductive substrate and the side electrodes are a conductive substrate and side electrodes including a material…” it is not clear what is being claimed.
 Claim 2 recites “consisting of Si, GaAs, InAs, GaN, InN, Ge, ZnO, e and Ga203.  Not all of those compositions are conductive.  For example, silicon without doping silicon is non-conductive
Claim 9 recites “wherein the side electrodes connecting upper and lower electrodes of a sensor array include mold electrodes of the conductive substrate. It is unclear what is being claimed. 
.
Claims 1-8 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
There is no relationship between a first sides of the rod generation holes and the edge of the conductive mold.  
Claim 1 recites “performing secondary etching so that first end portions of the nanorods…”  There is no relation to conductive substrate base.
Claim 5 recites ‘pressing a rod generation hole portion of the conductive mold onto which the bonding solution has been sprayed” There is no relation to conductive mold.

Allowable Subject Matter
Claims 1-8 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. 
Examiner interprets claim 1 to include a method of forming vertical nanorods with adjacent side electrodes by etching a molding hole in a conductive substrate, filling the hole with PZ material, patterning and etching the substrate back to form side electrodes and expose the nanorods above the conductive substrate, encapsulating the nanorods and side electrodes with insulation, patterning the insulation and etching trenches into the insulation, filling the trenches with metal to form first electrodes, bonding a dummy substrate to the insulation and first electrodes, removing a portion the conductive substrate and exposing the surface of the nanorods by planarization so that only the side electrode portion of the conductive substrate remains, and forming second electrodes on the exposed surface of the nanorods.
This method is not suggested by the prior art.  
Claims 2-8 depend from claim 1 and include the same novel method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893